DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (JP 2013-209494), wherein the machine English translation is used for citation.
Regarding claims 1, 2, 5, and 9; Tao et al. teaches a resin composition, produced as a masterbatch [0031], includes a polyolefin resin (A), such as polypropylene or polyethylene (masterbatch thermoplastic resin) [0020-0022], a carbon nano-tube (B), a wax (C) [0017].  Tao et al. teaches the composition may further comprise carbon black (black pigment) [0032] and fillers, such as titanium oxide (pigment other than black pigment; instant claim 9) [0046].  Tao et al. teaches the amount of carbon black is 1-100 parts with respect to 100 parts by weight of the carbon nanotube [0033]; the amount of filler (e.g. titanium oxide) is 1-70 parts by weight with respect to 100 parts by weight of the polyolefin [0051].  Tao et al. teaches the carbon nanotubes are employed in an amount of 3-70 parts by weight with respect to 100 parts by weight of the polyolefin [0031].  
In the instance the polyolefin is employed in an amount of 100 parts by weight, the carbon nanotubes are employed in an amount 50 parts by weight, the carbon black is employed in an amount of 25 parts by weight, and the filler is employed in an amount of 20 parts by weight; the content of the carbon black (i.e. black pigment) is 55 mass % based on the total content of the black pigment and the one or more other pigments (i.e. filler); and the total content of the carbon black and the titanium oxide is 45 parts by weight with respect to 100 parts by weight of the masterbatch thermoplastic resin (as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Tao et al. teaches the claimed masterbatch, however fails to explicitly teach the conditions as required by the claimed language.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a masterbatch containing a black pigment and a thermoplastic resin satisfies the conditions as required by instant claim 1 [0009].  Therefore, the claimed effects and physical properties, i.e. the conditions of instant claim 1, would necessarily be present in a masterbatch with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
The Examiner also makes note that “the resin plate being produced by kneading 100 parts by weight of polypropylene… with respect to 3 parts by weight of the masterbatch and subjecting the mixture to injection molding using a mold…” is a future intended use limitation, as well as a product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claims 10-12; Tao et al. teaches a molding material wherein the masterbatch is mixed with a polyolefin diluting resin [0061-0063]. 
Regarding claim 13; Tao et al. teaches a molded product of the present invention is obtained by injection molding [0065].

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (JP 2013-209494), wherein the machine English translation is used for citation, as evidenced by Omura (US Serial No. 2014/0087211).
Regarding claims 3 and 4; Tao et al. teaches the carbon black suitable used in the invention is Carbon Black #950 (manufactured by Mitsubishi Chemical Corporation) [Exs; 0072].  Carbon Black #950 has an average primary particle size of about 18 nm and a specific surface area of 260 m2/g.
Omura provides evidence that Carbon Black #950 has an average primary particle size of about 18 nm and a specific surface area of 260 m2/g [0079].
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (JP 2013-209494), wherein the machine English translation is used for citation.
Regarding claims 14; Tao et al. teaches a resin composition, produced as a masterbatch [0031], includes a polyolefin resin (A), such as polypropylene or polyethylene (masterbatch thermoplastic resin) [0020-0022], a carbon nano-tube (B), a wax (C) [0017].  Tao et al. teaches the composition may further comprise carbon black (black pigment) [0032] and fillers, such as titanium oxide (pigment other than black pigment; instant claim 9) [0046].  Tao et al. teaches the amount of carbon black is 1-100 parts with respect to 100 parts by weight of the carbon nanotube [0033]; the amount of filler (e.g. titanium oxide) is 1-70 parts by weight with respect to 100 parts by weight of the polyolefin [0051].  Tao et al. teaches the carbon nanotubes are employed in an amount of 3-70 parts by weight with respect to 100 parts by weight of the polyolefin [0031].  
In the instance the polyolefin is employed in an amount of 100 parts by weight, the carbon nanotubes are employed in an amount 50 parts by weight, the carbon black is employed in an amount of 25 parts by weight, and the filler is employed in an amount of 20 parts by weight; the content of the carbon black (i.e. black pigment) is 55 mass % based on the total content of the black pigment and the one or more other pigments (i.e. filler); and the total content of the carbon black and the titanium oxide is 45 parts by weight with respect to 100 parts by weight of the masterbatch thermoplastic resin (as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Tao et al. teaches the claimed masterbatch, however fails to explicitly teach a method of evaluating whether or not the claimed masterbatch meets certain conditions.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a masterbatch containing a black pigment and a thermoplastic resin satisfies the conditions as required by instant claim 1 [0009].  Therefore, the claimed effects and physical properties, i.e. the conditions of instant claim 14, would necessarily be present (or not) in a masterbatch with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767